



THIS MASTER LICENSE AGREEMENT IS SUBJECT TO AN AMENDED AND RESTATED
INTERCREDITOR AGREEMENT OF EVEN DATE, AS SUCH AGREEMENT MAY BE AMENDED OR
AMENDED AND RESTATED FROM TIME TO TIME, BY AND AMONG FLEXTRONICS INDUSTRIAL, LTD
AND OBSIDIAN AGENCY SERVICES, INC. A COPY OF THE INTERCREDITOR AGREEMENT IS
AVAILABLE FROM FLEXTRONICS INDUSTRIAL, LTD. UPON WRITTEN REQUEST.


MASTER LICENSE AGREEMENT


THIS MASTER LICENSE AGREEMENT (this “Agreement”), dated as of June 9 , 2017 (the
“Effective Date”), is by and between Enphase Energy, Inc., a Delaware
corporation having its business at 1420 North McDowell Boulevard, Petaluma,
California 94954 (“Enphase”) and Flextronics Industrial, Ltd., a Mauritius
corporation having its place of business at Level 3, Alexander House, 35
Cybercity, Ebene, Mauritius (“Flextronics”).


WHEREAS, Enphase desires to license its Intellectual Property relating to
microinverters, storage products and data gateways for capturing and exploiting
solar energy, including certain issued and pending patents, to Flextronics in
order for Flextronics to market, manufacture, and sell such microinverters,
storage products and data gateways as further set forth in this Agreement.
(Individually, Enphase and Flextronics are referred to herein as a “Party” and
together as the “Parties.”)


NOW, THEREFORE, the Parties agree as follows:
1.DEFINITIONS. Certain terms are defined in the body of this Agreement. When
used in this Agreement or in any applicable Product Authorization as defined
terms, the following terms shall have the meanings set forth below:
“Affiliate” means, with respect to any Party, each person or entity that
directly or indirectly, through one or more intermediaries, owns or controls, or
is controlled by or under common control with, such Party. For the purpose of
this definition, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies, whether
through the ownership of voting securities, by contract or otherwise.
“Assemble-Build Intellectual Property” means all Patents, Software,
instructions, schematics, assembly and engineering drawings, process
documentation, and test specifications required or desirable for marketing,
manufacturing or selling the Products;
“Envoys” mean internet-ready data gateway devices that gather production data
from each microinverters and delivers this data to the Borrrower’s proprietary,
cloud-based data management platform.
“Initial Sale” means the first sale by Flextronics or any of its Affiliates to
an Person not an Affiliate of any of the Products.
“Intellectual Property” means all United States and foreign: (a) inventions and
discoveries (whether patentable or unpatentable, whether or not reduced to
practice, and/or whether developed alone


1    



--------------------------------------------------------------------------------





or jointly with others) and all improvements thereto; (b) Patents; (c) Marks;
(d) copyrights (registered or unregistered), copyrightable works, rights of
authorship, and registrations and applications for registration thereof and
renewals thereof; (e) Software; (f) all other trade secrets and other
confidential or proprietary information (including without limitation ideas,
technologies, know-how, manufacturing and production processes and techniques,
algorithms, formulae, schematics, databases, research and development
information, drawings, schematics, specifications, prototypes, work-in-process,
bills of materials, designs and design files (including CAD files and drawings),
mask works and mask work registrations, plans, proposals, technical data,
pricing data, marketing data, financial records, technical or product manuals or
other documentation, customer and supplier lists and other proprietary
information, data or materials); (g) copies and tangible embodiments thereof (in
whatever form or medium), and all modifications, improvements, enhancements and
derivative works of any of the foregoing; and (h) rights in or to any of the
foregoing, including any licenses and any rights to sue and collect remedies for
any past, present and future infringement of any of the foregoing, and rights of
priority and protection of interests therein under the laws of any governmental
authority.
"Inverters" mean ASIC-based, module-level electronic devices that convert DC
energy harvested from an individual solar panel into AC energy ready for
immediate consumption, storage, or delivery back to the grid.
“Manufacturing Services Agreement” means the Flextronics Manufacturing Services
Agreement dated March 1, 2009 by and between Enphase and Flextronics, as amended
or otherwise modified.
“Marks” means all trademarks, trade names, trade dress, service marks, service
names, brands, logos, designs, slogans, product names, corporate names or
Internet domain names, together with all of the designs used by Enphase prior to
the Effective Date and the goodwill symbolized thereby and associated therewith,
and registrations and applications for registration thereof and renewals
thereof, including but not limited to the trademarks and services marks that are
the subject of the following current or pending registrations at the U.S. Patent
and Trademark Office:
ENPHASE, Reg. 4,056,628
ENPHASE ENERGY, Reg. Nos. 3595609 and 4056580
ENVIRON, Reg. 4,071,569
ENLIGHTEN, Reg. 3,758,421
ENLIGHTEN MANAGER, Reg. 4,514,077
MY ENLIGHTEN, Reg. 4,514,076
E, Ser. 87/079,116
[E], Reg. 1,263,188
“Patents” means all patents, patent applications, patent and invention
disclosures, and all other rights of inventorship, together with all
reissuances, continuations, continuations-in-part, divisions, revisions,
extensions and re-examinations thereof and any amendment thereto as a result of
re-examination, inter parties review or post grant review.


2    

--------------------------------------------------------------------------------





“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency
“Products” means those products listed and described on Exhibit A attached
hereto.
“Product Specifications” means product specifications pertaining to the
Products.

“Software” means all computer software (including operating systems, application
programs, application program interfaces, firmware and software embedded with
any equipment, product, prototype or DSP chip, including without limitation
source code, source code engines, source data files and object code thereof),
software development tools (including without limitation assemblers, compilers,
converters, utilities, compression tools, and scripts), libraries, algorithms,
routines, subroutines, commented and documented code, programmer’s notes, system
architecture, logic flow, data, technical specifications, modules, computer
applications and operating programs, interfaces, databases and documentation
thereof, including any modifications, enhancements and derivative works of any
of the computer software programs described above.
“Term” shall have the meaning provided in Section 6.1.
“Third-Party IP” means any intellectual property rights that are owned by a
person or entity not a party to this Agreement, not including an Affiliate of
any Party.
2.    RIGHTS GRANTED
2.1    Enphase’s Assemble-Build Intellectual Property. Under this Agreement and
according to these terms, Enphase hereby grants to Flextronics a limited,
non-exclusive, non-transferable (provided, however, that the license shall be
fully transferable and/or sublicenseable to one or more Affiliates of
Flextronics on the basis set forth in Section 7.4 below), revocable (per the
terms of this Agreement), worldwide, fully paid-up license during the Term to
reproduce, exploit and use the Assemble-Build Intellectual Property to make,
use, sell and import Products in conformance with all Product Specifications.
The foregoing license specifically includes the right to purchase materials and
components from third parties containing Enphase’s Intellectual Property
2.2    Marks. Under this Agreement and according to these terms, Enphase hereby
grants to Flextronics a limited, non-exclusive, non-transferable (provided,
however, that the license shall be fully transferable and/or sublicenseable to
one or more Affiliates of Flextronics on the basis set forth in Section 7.4
below), revocable (per the terms of this Agreement) worldwide, and fully paid-up
license during the Term to use the Marks solely on and in connection with
marketing, sale and distribution of the Products worldwide. Nothing in this
Agreement shall be construed as conferring upon Flextronics any right to include
any of the Marks in advertising, packaging, publicity or other commercial
activities related to any Product.
(A)    Flextronics agrees that all uses of the Marks, including without
limitation, related advertising, promotional, collateral materials and other
related uses of the Marks by Flextronics shall conform to standards of color,
size, font and design set by, and under the control of, Enphase, and all and
Products provided by Flextronics shall comply with all legal standards and
Product Specifications.


3    

--------------------------------------------------------------------------------





(B)    Flextronics agrees to use (i) ®, ™, or other appropriate trademark
symbols, (ii) notices indicating ownership of the Marks; and (iii) use the Marks
as adjectives followed by generic terms. Flextronics shall make advertising,
packaging and labeling available to Enphase upon Enphase’s request from time to
time for the purposes of satisfying Enphase of Flextronics’ compliance with this
Agreement.
2.3    No Other Licenses. Each Party acknowledges and agrees that, except as
expressly set forth in this Agreement, no licenses or rights under any
intellectual property rights of the other Party are given or intended to be
given by this Agreement to such other Party.
3.    INTELLECTUAL PROPERTY RIGHTS
3.1    Intellectual Property Ownership. Flextronics acknowledges and agrees that
no license or ownership right in or to any Assemble-Build Intellectual Property
underlying such modifications, improvements, enhancements and/or derivative
works, except for the limited license granted in Section 2.1 above, is granted
or transferred by Enphase, and that Enphase shall remain the sole and exclusive
owner of all Assemble-Build Intellectual Property. The Parties shall reasonably
cooperate with each other as may be necessary from time to time in order to
confirm in writing an applicable Party’s ownership of any of its intellectual
property rights. Flextronics hereby acknowledges that Enphase is and will
forever remain the sole and rightful owner of the Marks, and any use of a Mark
by Flextronics pursuant to this Agreement and all goodwill arising from the use
of the Marks shall inure solely to the benefit of Enphase. During the
continuance and after a termination of this Agreement, Flextronics will not
claim any right in or to any of the Marks or any trademarks confusingly similar
thereto, other than the license to use the same as specifically provided in this
Agreement, nor will Flextronics dispute or assist others to dispute the
ownership or validity of any of the Marks. Flextronics shall not acquire or have
any right, title or interest in and to the Marks as a result of the use of the
Marks.
3.2    Third-Party IP. Except to the extent otherwise provided in the applicable
Product Specification no Party shall knowingly incorporate, include or embed in
any Product any (a) intellectual property of such Party that, to such Party’s
actual knowledge, infringes or is alleged to infringe upon any valid and
enforceable Third-Party IP or (b) Third-Party IP other than Third-Party IP (i)
to which such Party owns all right, title and interest necessary to so
incorporate, include or embed and (ii) that has been approved for such
incorporation, inclusion or embedding by the other Party hereto pursuant to the
applicable Product.
3.3    License Restrictions. Flextronics shall not take any action, or permit
others to take any action, outside the scope of the licenses set forth in this
Agreement.
3.4    Notice of Infringement. Each Party shall promptly notify the other Party
should it learn that any third party is infringing any intellectual property of
the other Party. No Party shall have any obligation hereunder to take any action
to stop the alleged infringement of its Intellectual Property, and the failure
of such Party to take any such action shall have no effect on the other Party’s
rights or obligations hereunder.
4.    CONFIDENTIALITY.

4.1    Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means any information, documentation, technical data
or know-how of a Party included or incorporated in, relating to or provided in
connection with any Assemble-Build


4    

--------------------------------------------------------------------------------





Intellectual Property or Product, whether disclosed in tangible or intangible
form. Notwithstanding the foregoing, “Confidential Information” does not include
information, documentation, technical data or know-how of a disclosing Party
which (a) at the time of disclosure, is available to the general public; (b) at
a later date, becomes available to the general public through no fault of the
receiving Party, and then only after such later date; (c) the receiving Party
can demonstrate by such receiving Party’s files and records was in its
possession before receipt; (d) is independently developed by the receiving
Party, without access to, or use of, any Confidential Information of the
disclosing Party, as demonstrated by such receiving Party’s files and records;
(e) is disclosed to the receiving Party without restriction on disclosure by a
third party who had the lawful right to disclose such information in such
manner; or (f) is disclosed pursuant to a court order or is otherwise required
by law to be disclosed; provided that the receiving Party has notified the
disclosing Party immediately upon learning of the possibility of any such court
order or legal requirement and has given the disclosing Party a reasonable
opportunity (and cooperated with the disclosing Party) to contest or limit the
scope of such required disclosure (including application for a protective
order).
4.2    Nondisclosure and Non-Use of Confidential Information. Each Party agrees
not to use any Confidential Information of the other Party except to the extent
reasonably required for such Party to perform its obligations or exercise its
rights hereunder, including with respect to any Product. Each Party agrees not
to disclose any Confidential Information of the other Party to any third person
or entity other than to employees of such receiving Party who, prior to such
disclosure, agree to be and are bound by confidentiality, nondisclosure and
non-use obligations in content substantially similar to those contained in this
Agreement. Each Party agrees that it shall take all reasonable steps to protect
the secrecy of and avoid disclosure or use of the Confidential Information of
the other Party in order to prevent it from falling into the public domain or
the possession of unauthorized persons which shall include the highest degree of
care that such Party utilizes to protect its own confidential information of a
similar nature. A receiving Party shall promptly notify a disclosing Party of
any misuse or misappropriation of any of the disclosing Party’s Confidential
Information which may come to the attention of the receiving Party.
4.3    Continuing Obligation of Confidentiality. Notwithstanding the termination
of this Agreement, the confidentiality, nondisclosure and non-use obligations
hereunder with respect to each item of Confidential Information shall terminate
five years from the date of receipt thereof by a receiving Party; provided,
however, that any Confidential Information that constitutes a trade secret shall
be entitled to all of the protections and benefits under any applicable trade
secrets protection act(s) and any other applicable law and such information
shall remain subject to the confidentiality, nondisclosure and non-use
obligations hereunder with respect to Confidential Information until the later
of (a) five years from the date of receipt thereof by a receiving Party or (b)
the date upon which such information is no longer deemed to be a trade secret by
a court of competent jurisdiction.
4.4    Return of Confidential Information. Within five days of the termination
of this Agreement, any Confidential Information of a Party held or possessed by
the other Party shall be promptly delivered to the Party to which such
Confidential Information belongs or, if such delivery is not possible without
commercially unreasonable expense or effort, such Confidential Information shall
be destroyed or otherwise disposed of in a manner that adequately protects the
confidentiality of such Confidential Information. Notwithstanding the foregoing,
the Party returning and/or destroying such Confidential Information shall be
entitled to retain one (1) archival copy of any materials or documents included
in such Confidential Information solely for the purposes of monitoring such
Party’s continuing obligations of confidentiality under this Agreement.
Concurrently with its return and/or destruction of such Confidential
Information, such Party shall furnish to the other Party a certification, signed
by an


5    

--------------------------------------------------------------------------------





authorized officer of such Party, attesting to the return and/or destruction of
all Confidential Information in accordance with the terms of this Section 4.4‎‎.
5.    LIABILITY.
5.1    Representations, Warranties and Disclaimers. Each Party represents and
warrants to the other Party that it has the full right and power to enter,
execute and deliver this Agreement and to consummate the transactions and
perform its obligations as contemplated by this Agreement. In addition, Enphase
represents and warrants that it owns the entire right, title and interest in the
Assemble-Build Intellectual Property and in the Marks, and no claims have been
asserted challenging its inventorship, ownership or right to use such
intellectual property related to the Products and that it has the right to sell,
license or otherwise transfer or encumber the Assemble-Build Intellectual
Property and the Marks, and has obtained the assignment of all interests and all
rights to the Assemble-Build Intellectual Property and the Marks from any and
all third parties.
5.2    No Disputes or Litigation. Enphase represents and warrants that, to its
knowledge after due inquiry, the intellectual property is not and has not been
the subject matter of any dispute with any third party. Enphase further
represents and warrants that, to its knowledge, except as set forth in Exhibit B
hereto, no Third Party IP, is necessary to manufacture, sell or distribute the
Prodduct.
5.3    No Infringement. Enphase represents and warrants that, to its knowledge
after due inquiry, use of the Assemble-Build Instructions and the Marks does not
infringe upon the rights of any third parties, and that no third party has
infringed upon or misappropriated any rights in connection with any Intellectual
Property rights.
5.4    Disclaimers. EXCEPT AS SET FORTH IN SECTIONS 5.1, 5.2 AND 5.3,
FLEXTRONICS AND ENPHASE EXPRESSLY DISCLAIM ALL OTHER REPRESENTATIONS AND
WARRANTIES, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO THE LICENSE GRANTED BY
THIS AGREEMENT.
5.5    Indemnification. Each party (the “Indemnifying Party”) shall indemnify,
defend and hold harmless the other party (the “Indemnified Party”) and its
Affiliates, employees, officers, directors, agents, successors and assigns
(each, a “Related Party”) for any third party claim, demand or action (including
any related losses, damages, attorneys’ fees or other expenses) (a “Claim”)
arising out of or related to (a) any breach by the Indemnifying Party or any
Related Party of the Indemnifying Party of any obligation, warranty or
representation hereunder or (b) the gross negligence or willful misconduct of
the Indemnifying Party or any Related Party of the Indemnifying Party. The
Indemnified Parties shall notify the Indemnifying Party upon learning of any
such Claim, shall permit the Indemnifying Party to control the defense of the
Claim and shall provide the Indemnifying Party with reasonable assistance, at
the Indemnifying Party’s expense, in the defense of the Claim.
5.6    Limitations of Liability. EXCEPT WITH RESPECT TO BREACHES OF SECTION 4
(CONFIDENTIALITY) OR FOR EACH PARTY’S INDEMNIFICATION OBLIGATIONS IN SECTION
5.5, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY “COVER”
DAMAGES (INCLUDING INTERNAL COVER DAMAGES WHICH THE PARTIES AGREE MAY NOT BE
CONSIDERED “DIRECT” DAMAGES), OR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
PUNITIVE DAMAGES OF ANY KIND OR NATURE ARISING OUT OF THIS AGREEMENT OR THE SALE
OF PRODUCTS, WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT


6    

--------------------------------------------------------------------------------





(INCLUDING THE POSSIBILITY OF NEGLIGENCE OR STRICT LIABILITY), OR OTHERWISE,
EVEN IF THE PARTY HAS BEEN WARNED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE,
AND EVEN IF ANY OF THE LIMITED REMEDIES IN THIS AGREEMENT FAIL OF THEIR
ESSENTIAL PURPOSE.
5.7    Subordination of Claims. Any claims or rights of Flextronics for breach
of the representations and warranties arising under Sections 5.1-5.3 or for
indemnification arising under Section 5.5 are expressly subject to and
subordinated pursuant to the terms of Second Amended and Restated Intercreditor
Agreement dated as of June 9, 2017, as such agreement may be amended or amended
and restated from time to time, by and among Flextronics Industrial, Ltd and
Obsidian Agency Services, Inc. (the “Intercreditor Agreement”).
6.    TERM AND TERMINATION
6.1    Term. The term of this Agreement (“Term”) shall commence on the date
hereof and continue until terminated (x) by Flextronics for convenience, upon 30
days’ prior written notice to Enphase, (y) by Enphase on or after twenty-four
months from the date hereof upon prior written notice to Flextronics, provided
however, that if the date of the Initial Sale occurs after the first anniversary
from the date hereof but before twenty-four months from the date hereof, then by
Enphase on or after the first anniversary the Initial Sale, or (z) by either
Party upon prior written notice to the other if the other Party defaults in the
performance of any other material term or condition of this Agreement and such
default continues unremedied for a period of 30 days after the delivery of
written notice thereof by the terminating Party to the other Party.
6.2    Effect of Termination. Except as set forth in this Agreement, in the
event of termination of this Agreement, the rights and obligations hereunder
shall terminate immediately; provided, however, that any obligation that has
accrued as of the termination date shall survive the termination of this
Agreement; provided, further, that the rights and the obligations of the Parties
set forth in Section 3.1 (Intellectual Property Ownership), Section 3.3 (License
Restrictions), Section 4 (Confidentiality), and Section 7.5 (Governing Law) of
this Agreement, along with any other provision of this Agreement which by its
express terms continues after the termination of this Agreement, shall survive
the termination of this Agreement (including termination following any rejection
of this Agreement in a Bankruptcy) and shall continue in effect as described
therein. In addition, any other provision required to interpret or to enforce
the Parties’ rights and obligations under this Agreement shall also survive, but
only to the extent required for the full observation and performance of this
Agreement. Any termination of this Agreement shall be without prejudice to the
rights of any Party against the other Party accrued or accruing under this
Agreement prior to termination. Except as expressly set forth herein, the rights
to terminate as set forth herein shall be in addition to all other rights and
remedies available under this Agreement, at law, or in equity, or otherwise.
7.    ADDITIONAL COVENANTS/GENERAL TERMS.
7.1    Supply to Enphase Customers. Before offering to sell any Products to any
third party, if requested by Enphase, Flextronics shall offer to sell such
Product to Enphase’s then-current customers. Any such sale shall be on such
prices, terms and conditions that Flextronics and such customers shall
negotiate, and nothing herein shall require Flextroncis to offer to Enphase’s
customers any of the current pricing, terms or conditions between Enphase and
such customers.


7    

--------------------------------------------------------------------------------





7.2    Waiver. No failure or delay by either Party in enforcing any of its
rights under this Agreement shall be construed as a waiver of the right to
subsequently enforce any of its rights, whether relating to the same or a
subsequent matter.
7.3    Notices. Any notices, requests, claims, demands, instructions and other
communications to be given hereunder to either Party shall be in writing and
delivered in person, sent by courier (such as Federal Express, UPS, or DHL)
postage prepaid, or sent by registered or certified mail, postage prepaid,
return receipt requested, in each case to the address of such Party set forth on
the first page of this Agreement and (x) in the case of Enphase, to the
attention of Bert Garcia, Vice President and Chief Financial Officer, with a
copy to Enphase at the address set forth on the first page of this Agreement and
directed to the attention of In-House Legal, and to Cooley LLP, 101 California
Street, 5th Floor, San Francisco, California 94111-5800, Attn: Robert L.
Eisenbach III, and (y) in the case of Flextronics, to the attention of
[________]. Any such notice shall be deemed sufficient if delivered personally
or if delivered by any other means upon which the Parties shall mutually agree.
Either Party may change the address to which notice is to be given by notice
given in the manner set forth above.
7.4    Assignment. This Agreement may not be assigned or otherwise transferred
(including in the event of a change of control or comparable transaction) by a
Party without the prior written consent of the other Party, which consent shall
not be unreasonably withheld. Notwithstanding the foregoing, Flextronics shall
be permitted to assign the benefits of this Agreement, in whole or in part, to
any Affiliate, provided that Flextronics shall remain liable for all of its
obligations under this Agreement notwithstanding any such assignment. Any
purported assignment in violation of this Section 7.4 shall be void.
7.5    No Rights in Third Parties. This Agreement does not grant any rights or
remedies to any person or entity that is not a party to this Agreement. No
person or entity is a third party beneficiary of this Agreement.
7.6    Governing Law. The laws of the state of California (but not any conflicts
of law rules that would require the application of the laws of a different
jurisdiction) govern this Agreement and all disputes related to this Agreement.
The parties shall submit any dispute, claim or controversy arising from or
related in any way to this Agreement or the interpretation, application, breach,
termination, or validity of this Agreement, including without limitation any
claim of inducement of this Agreement by fraud, for resolution by binding
arbitration in accordance with the Comprehensive Arbitration Rules & Procedures
of JAMS. The arbitration is to be held in Santa Clara County, California and be
conducted in English by one arbitrator. The arbitrator shall be a retired judge
selected from the panel of available arbitrators. Judgment on any award in
arbitration may be entered in any court of competent jurisdiction.
Notwithstanding the foregoing sentence, should any party to this Agreement
hereafter institute any legal action or administrative proceeding against the
other by any method other than set forth in this section, the responding party
shall be entitled to recover from the initiating party all damages, costs,
expenses, and attorneys' fees incurred as a result of such action.
Notwithstanding the above, each party has the right to file exclusively in the
Santa Clara, California state court or the federal courts in and for the
Northern District of California an application for temporary or preliminary
injunctive relief, writ of attachment, writ of possession, temporary protective
order, or appointment of a receiver on the grounds that the arbitration award to
which the applicant may be entitled may be rendered ineffectual in the absence
of such relief. In the event of any dispute between the parties, the parties
hereby knowingly and voluntarily agree that any and all matters shall be decided
by a judge or arbitrator without a jury to the fullest extent permissible under
applicable law


8    

--------------------------------------------------------------------------------





7.7    Import and Export Compliance. In the event either Party determines that
any export or import laws or regulations of the United States or any other
country apply to any Product, each Party shall cooperate and comply with the
other Party’s reasonable requests to ensure that such Product is not exported or
imported, directly or indirectly, in violation of, and is otherwise in
compliance with, all such laws or regulations.
7.8    Interpretation. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the Parties and shall not in any way affect the meaning or interpretation of
this Agreement.
7.9    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be modified or excluded
from this Agreement to the extent necessary to implement the purposes of this
Agreement, and the balance of the Agreement shall be interpreted as if such
provision were so modified or excluded and shall be enforceable in accordance
with its terms.
7.10    Entire Agreement. This Agreement and the Product Authorizations executed
by the Parties pursuant to this Agreement embodies the entire agreement and
understanding of the Parties with respect to the subject matter of this
Agreement and supersede all prior agreements and understandings between the
Parties with respect to the transactions contemplated hereby. This Agreement may
be amended, modified or supplemented only by written agreement of both of the
Parties.
7.11    Independent Contractors. It is expressly agreed that the Parties shall
be independent contractors and that the relationship between the Parties shall
not constitute a partnership, joint venture or agency. No Party shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, which shall be binding on any other Party, without the prior
written consent of such other Party.
7.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


9    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.




ENPHASE ENERGY, INC.
 
FLEXTRONICS INDUSTRIAL LTD.
By:
/s/ Bert Garcia
 
By:
/s/ Manny Marimuthu
Name:
Bert Garcia
 
Name:
Manny Marimuthu
Title:
CFO
 
Title:
Director









10    

--------------------------------------------------------------------------------







Exhibit A – Products
1. Finished goods consisting of Envoys, Inverters and other goods as may be
agreed to in writing by Enphase and Flextronics, whenever made and wherever
located for which Flextronics retains title.
2. Works in progress of Envoys, Inverters and other goods as may be agreed to in
writing by Enphase and Flextronics, whenever made and wherever located for which
for which Flextronics retains title.


11    

--------------------------------------------------------------------------------







Exhibit B – Third Party Licenses


May 8, 2007 License between Enphase and Digital Core Design.




12    